DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims earliest benefit of U.S. Application No. 62/786,860, filed December 31, 2018.  Claims 1-13 will be examined on the merits.  Claims 14-35 were previously canceled.  No claims have been withdrawn from consideration. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leckie et al. (U.S. Patent Pub. No. 2013/0252232). 
With regard to claim 1, Leckie teaches a nucleic acid amplification composition comprising a polymerase, a first primer, a second primer, nucleotides, and 0.0001 to l of sample to a 30-l master mix is about 0.08% w/w (see paragraphs 220 and 222).
With regard to claim 3, Leckie teaches a nucleic acid amplification composition further comprising a target template (the reaction mixture and a sample are combined in the well of a PCR multi-well plate, see paragraph 222). 
With regard to claim 4, Leckie teaches a nucleic acid amplification composition further comprising a detectably labeled probe or intercalating dye (the HBV Pol PCR mix comprises a labeled probe, paragraph 166). 
With regard to claim 5, Leckie teaches a nucleic acid amplification composition wherein said composition does not comprise a primer dimer comprising said first primer and said second primer (in control experiments, negative specimens yielded the expected negative results, indicating that no background reactions, such as primer dimer formation, occurred during the assay, see paragraph 118).
With regard to claim 6, Leckie teaches an oligonucleotide reagent comprising a first primer, a second primer, a detectably labeled probe, nucleotides, and MIT (the HBV Pol PCR mix comprises primers, dNTPs and 0.147% ProClin 950, paragraph 166). 

With regard to claim 9, Leckie teaches an oligonucleotide reagent further comprising a third primer and a fourth primer (reactions may comprise a second set of primers, see paragraphs 425 and 447 and claims 3 and 4).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leckie et al. (U.S. Patent Pub. No. 2013/0252232). 
With regard to claim 2, Leckie teaches a nucleic acid amplification composition comprising a polymerase, a first primer, a second primer, nucleotides, and 2-methyl-4-isothiazolin-3-one (MIT) (methods, kits and oligonucleotides are provided for detecting hepatitis B virus (HBV)), see Abstract; HBV Pol PCR mix comprises primers, dNTPs and 0.147% ProClin 950, and is combined with UNG, AmpliTaq Gold polymerase and an activation reagent to form a reaction mixture, see paragraphs 166, 167 and 220; note that the preservative ProClin 950 is identical to 2-methyl-4-isothiazolin-3-one (MIT), see p. 2, lines 7-9 of the specification; it is also noted that the concentration of ProClin 950 in a final reaction mixture after addition of 20 l of sample to a 30-l master mix is about 0.08% w/w (see paragraphs 220 and 222).
However, Leckie does not teach a composition or an oligonucleotide reagent comprising 0.001 to 0.01% (w/w) 2-methyl-4-isothiazolin-3-one (MIT). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the conditions for amplification and sequencing reactions as taught by Leckie.  While the cited reference teaches PCR mixes and other reagents for amplification and sequencing that may differ from those of the claimed ranges such as for ProClin 950, it would not require undue experimentation for an ordinary practitioner to optimize the conditions to obtain the In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003) “We have also held that a prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties.”  Thus, an ordinary practitioner would have recognized that the results obtained by the methods of Leckie could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of conditions for amplification or sequencing was other than routine, that the amplification or sequencing products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  As noted, a skilled artisan would expect similar conditions for these processes to yield reproducible results.  Thus, an ordinary practitioner would have recognized that the results could be adjusted to maximize the desired results. 

9.	Claims 7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leckie et al. (U.S. Patent Pub. No. 2013/0252232) in view of Huang et al. (U.S. Patent Pub. No. 2013/0323727, cited on IDS of 6/10/2020). 

In addition, with regard to claim 10, Leckie teaches a kit comprising:
a)    an oligonucleotide reagent comprising a first primer, a second primer, a detectably labeled probe, nucleotides, and 0.0001 to 0.1% (w/w) MIT (the HBV Pol PCR mix comprises primers, dNTPs and 0.147% ProClin 950, and is part of a HBV Sequencing Reagent Kit, paragraphs 165 and 166) ; note that the preservative ProClin 950 is identical to 2-methyl-4-isothiazolin-3-one (MIT), see p. 2, lines 7-9 of the specification; it is also noted that the concentration of ProClin 950 in a final reaction mixture after addition of 20 l of sample to a 30-l master mix is about 0.08% w/w (see paragraphs 220 and 222). 
With regard to claim 11, Leckie teaches a kit further comprising a thermostable polymerase in a buffered solution (AmpliTaq Gold, see paragraph 167). 
	However, Leckie does not teach an oligonucleotide reagent further comprising a second detectably labeled probe.  In addition, Leckie does not teach a kit comprising an activation reagent comprising manganese chloride and 0.0001 to 0.1% (w/w) MIT, or wherein the kit comprises a thermostable polymerase that is rTth polymerase or an internal control comprising a control nucleic acid and 0.0001 to 0.1% (w/w) MIT. 
	Huang teaches methods, compositions and reagents for detecting single nucleotide polymorphisms, including primers, detectable oligonucleotides and kits comprising the reagents (see Abstract and paragraphs 12 and 34).
	Specifically with regard to claims 7 and 10-13, Huang teaches that reagents of the kit, such as nucleotides, primers and an activation reagent, may comprise the preservative ProClin 950 (paragraphs 203 and 205).  Huang further teaches that the activation reagent may comprise magnesium or manganese (see paragraph 140), and that the thermostable polymerase in the kit may be rTth polymerase supplied in a buffered solution (paragraph 204).  Finally, Huang teaches that the kit may comprise an internal control, an unrelated DNA sequence that demonstrates that the amplification process has proceeded correctly for each sample, wherein a separate labeled probe is 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the compositions, reagents and kits of Leckie and Huang since both references teach compositions, reagents and kits useful for amplification and detection of nucleic acid sequences of interest, and wherein both references teach that the compositions and kit components may comprise the preservative Proclin 950.  While Leckie teaches the use of an activation reagent comprising magnesium in a composition comprising ProClin 950 (Leckie, paragraph 168), Huang teaches that the activation reagent may comprise manganese (see Huang, paragraph 140), and also teaches additional kit components such as in internal control and the thermostable polymerase rTth polymerase (Huang, paragraph 204).  Thus, an ordinary practitioner would have been motivated to combine the methods of Leckie and Huang since Huang teaches additional reagents for performing amplification and detection assays that would be useful in the methods, compositions and kits of Leckie, including internal controls that are useful for monitoring the amplification process of a reaction using a labeled probe separate from that used for detecting the target amplicon (see Huang, paragraph 206), as well as rTth polymerase for reactions requiring reverse transcriptase activity (see Huang, paragraph 164), or for reactions requiring an activation reagent containing manganese (Huang, paragraph 140). 

Conclusion
10.	Claims 1-13 are rejected.  No claims are free of the prior art. 

Correspondence

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637